Citation Nr: 1025148	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In connection with his appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) sitting 
at the RO in March 2007; a transcript of that hearing is 
associated with the claims file.    


FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and a psychosis did not manifest within one year of the 
Veteran's discharge from service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor may 
it be presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 3.159, 
3.303, 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an April 2004 
letter, sent prior to initial unfavorable AOJ decision issued in 
February 2005, advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.   

The Board observes that the Veteran was further advised of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra, in the March 2007 statement of the case.  However, the 
United States Court of Appeals for the Federal Circuit has held 
that VA cannot satisfy its duty to notify under the VCAA by 
referencing various post-decisional communications, such as the 
notification of the decision, the statement of the case, or 
supplemental statements of the case from which the claimant might 
have been able to infer what evidence was lacking.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007) (quoting 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006)).  
Even so, the Board finds no prejudice in proceeding with a 
decision regarding the Veteran's service connection claim.  In 
this regard, as the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).

All that VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Therefore, based on the foregoing, 
the Board finds that VA has satisfied its duty to notify the 
Veteran.

With respect to the duty to assist, the Veteran's service 
treatment records as well as private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  In this regard, the Board notes 
that the Veteran has reported that he is in receipt of Social 
Security Administration (SSA) disability benefits and submitted 
supporting documentation.  Therefore, VA requested such records 
on numerous occasions; however, in May 2006, SSA indicated that 
they could not locate the Veteran's folder.  Moreover, the 
Veteran stated on repeated occasions that he did not authorize 
the release of his SSA records; rather, he indicated that SSA may 
only confirm that he qualified for disability benefits.  In fact, 
in January 2005, he stated that he wished for VA to proceed with 
his claim without evidence from SSA.  The Board further observes 
that the Veteran reported psychiatric treatment beginning in 1992 
at various private hospitals.  As such, he agreed at his March 
2007 DRO hearing to submit authorization forms for each facility.  
Thereafter, in a DRO conference report, the DRO noted that, after 
the hearing, the Veteran's representative indicated that an 
authorization form was not necessary as all pertinent treatment 
records were available on the internet.  The DRO observed that 
the records the Veteran wished to be considered were identified 
on a separate document and the DRO printed the identified records 
for inclusion in the claims file.  Therefore, while there may be 
outstanding records relevant to the Veteran's claim, he has 
specifically withheld his authorization from allowing VA to 
obtain them.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Court stated "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Therefore, absent assistance from the Veteran, the Board finds 
that a remand is not necessary in order to obtain such records.  
All reasonable efforts have been expended to obtain the 
authorizations, and no additional efforts are required.   
Therefore, the Board finds that VA has met its duty to assist in 
this regard.  

The duty to assist also provides that VA will afford a claimant a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim. 38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not provided with a VA examination relevant to 
his claim; however, the Board finds that such is not necessary 
because there no evidence, to include the Veteran's own 
statements, that his acquired psychiatric disorder is related to 
a disease, injury, or incident in service, to include any period 
of active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA).  Therefore, as there is no indication that 
the Veteran's acquired psychiatric disorder, or persistent or 
recurrent symptoms of any such disorder, may be associated with 
the Veteran's military service, a remand for examination and/or 
opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

At his March 2007 DRO hearing and in documents of record, the 
Veteran contends that, while a member of the Inactive Reserves 
during 1986, his daughter was sexually assaulted by a neighbor.  
He claims that the Shelby County District Attorney violated his 
civil rights as an Inactive Reserve military personnel to 
withhold police protection from him and his family after he had 
filed a Mandatory Child Sexual Abuse Report against his neighbor 
in 1986.  The Veteran alleges, that due to his daughter's abuse, 
he suffered a traumatic mental and emotional breakdown that 
manifested over the years into bipolar disorder from his 
persistent pursuit to bring his daughter's abuser to justice.  
Therefore, he claims that, as he was contracted as military 
personnel and on call at the discretion of the President at the 
time of his daughter's abuse, service connection for his acquired 
psychiatric disorder is warranted. 

A Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including psychosis, to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. 
§ 3.384, the term "psychosis" is defined so as to include brief 
psychotic disorder, delusional disorder, psychotic disorder due 
to general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.   As the evidence fails to 
reflect a diagnosis of a psychosis under VA regulations within 
one year of his separation from active duty in December 1983, the 
Veteran is not entitled to presumptive service connection for his 
acquired psychiatric disorder.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) reflects that he served on active duty from 
December 1981 to December 1983 and had a reserve obligation until 
December 1987.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to an acquired 
psychiatric disorder.   An undated post-service psychosexual 
evaluation conducted in 1993 or 1994 in connection with the 
Veteran's arrest for rape and incest reflects that he was 
initially treated in June 1992 at Lakeside Hospital where he was 
admitted with dysphoria and suicidal ideation associated with his 
admission that he was sexually abusing his daughter.  It was 
noted that the Veteran was discharged from the hospital after 
several weeks with a diagnosis of atypical manic illness.  The 
psychosexual evaluation was thought to indicate the presence of 
mood disorder, as well as strong schizoid, dependent, and 
avoidant personality features.  Records dated from August 1997 to 
September 2004 from HealthQuest reflect psychiatric treatment for 
a diagnosis of bipolar disorder.  VA treatment records dated from 
July 1992 to February 2007 reveal a diagnosis of bipolar 
disorder.

The record does not show, and the Veteran does not allege, that 
his acquired psychiatric disorder is related to his period of 
active duty from December 1981 to December 1983 or any period of 
ACDUTRA or INACDUTRA.  Rather, he claims that, while serving as a 
member of the Inactive Reserves, he was denied equal protection 
under the law, which resulted in his acquired psychiatric 
disorder.  However, there is no provision of VA law that permits 
service connection for a disorder incurred in such a manner.  
Accordingly, to the extent that the Veteran claims that his 
denial of equal protection under the law while a member of the 
Inactive Reserves resulted in his acquired psychiatric disorder, 
the claim must be denied as a matter of law because of the 
absence of a basis in VA law for such a claim.  See Sabonis, 
supra.

Moreover, the Veteran has not alleged any incident that occurred 
during his active duty resulted in his acquired psychiatric 
disorder.  Additionally, his service treatment records are absent 
of any complaints, treatment, or diagnoses referable to such a 
disorder.  In fact, the record reflects that he was not diagnosed 
until 1992 with an acquired psychiatric disorder.  Moreover, 
there is no evidence that the Veteran incurred or aggravated a 
disease or an injury while serving on ACDUTRA or incurred or 
aggravated an injury while serving on INACDUTRA that resulted in 
his acquired psychiatric disorder.  In this regard, the Board 
notes that the Veteran has not contended that he was, in fact, on 
ACDUTRA or INACDUTRA at the time his daughter was molested or 
that his acquired psychiatric disorder manifested during a period 
of training.  However, even assuming arguendo that the Veteran's 
claim of being a member of the Inactive Reserves at the time of 
the molestation equates to a claim of being on INACDUTRA at such 
time, he is still not entitled to service connection for an 
acquired psychiatric disorder as a matter of law.  Specifically, 
VA regulations provide that only a period of INACDUTRA where an 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty is considered active duty for 
purposes of applying the laws governing service connection.  
(Emphasis added).  As an acquired psychiatric disorder is a 
disease and there is no evidence that the Veteran suffered an 
injury resulting in such disorder during his INACDUTRA, he is not 
entitled to service connection under such provision of law. 

Therefore, while the Board does not doubt the Veteran's claim 
that his daughter was molested in 1986 while he was serving his 
reserve obligation, which expired in December 1987, an acquired 
psychiatric disorder is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, and a 
psychosis did not manifest within one year of the Veteran's 
discharge from service.  Moreover, as discussed previously, there 
is no basis in VA law for an award of service connection based on 
a claim that a disorder was the result of a denial of equal 
protection under the law while serving as a member of the 
Inactive Reserves.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.  As such, that doctrine is 
not applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


